McCay, Judge,
dissenting.
This was a motion made at September term, 1872, of Clay Superior Court, to set aside a judgment of that Court, rendered at September term, 1869, on the sole ground that, from the grounds set forth in the motion of September term, 1869, and from the reasons given in the judgment itself, it is apparent that the Court erred in its judgment as to what was the law. As no motion was made during the term to reconsider, and no bill of exceptions was filed within thirty days after the adjournment of September term, 1869, it is my opinion, that both parties to that judgment are, by the settled rules of law, and the universal practice of Courts, conclusively presumed to have acquiesced in the judgment, and that any error of the Judge at September term, 1869, cannot be made an error of September term, 1872, so as thus to save the party from his laohes in not then taking the steps provided by law for correcting the errors in law of the Judges of the Superior Courts in the judgments they render. The judgment sought to be set aside is not irregular. It was formally made in writing, with notice to the other party; it was regularly passed upon, and the judgment entered on the minutes of the Court. There is no complaint of surprise, fraud, mistake of fact, providential hindrance, or of any failure on the part of the movant to conform to the practice of the Court in such cases, the judgment is not, therefore, irregular. No extraordinary cause exists for a new trial. Nor is it void. The Court had jurisdiction of the parties, and of the subject matter. Of the parties, for the motion was on notice to the other side, and of the subject matter, for a Court may always entertain a motion to set aside its former judgments for want of jurisdiction in *279the Court to enforce them. At last, therefore, it seems to me, that the sole objection to the judgment of September term, 1869, is, that the Court was in error in his opinion of the law. And as, in my judgment, this proceeding has for ils sole object the purpose to escape the laches of the party in failing to file his bill of exceptions within thirty days after the adjournment of September term, 1869, 1 am compelled to dissent from the judgment of reversal.